Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Charles Ellis Shirley, Appellant                      Appeal from the 336th District Court of
                                                      Fannin County, Texas (Tr. Ct. No. CV-16-
No. 06-16-00089-CV         v.                         42887). Opinion delivered by Chief Justice
                                                      Morriss, Justice Moseley and Justice
Warden Tovi Butcher and The Texas                     Burgess participating.
Department of Criminal Justice, Appellees



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Charles Ellis Shirley, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED APRIL 27, 2017
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk